           Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 1 of 9




   MINUTE ENTRY
   ROBY, M.J.
   4/28/2021

                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

     IN THE MATTER OF TARA CROSBY                                    CIVIL ACTION
     LLC
                                                                     NO. 17-5391
                                                                     SECTION: “M” (4)

   LAW CLERK:                     Destinee N. Andrews
   COURT REPORTER:                Jodi Simcox

   Appearances:            Matthew O'Neil Greenberg & Bobby J. Delise for Claimants Hebert
                           and Pitre.
                           Joseph E. Lee , III for Petitioners.

                                   MINUTE ENTRY AND ORDER

             Before the Court is a Motion to Quash In-Person Depositions (R. Doc. 238) filed by the

   Claimants Hebert and Pitre seeking the Court order that the depositions of Pitre and Hebert be

   taken by remote means. The motion is opposed. R. Doc. 242. The motion was heard on expedited

   consideration on April 28, 2021. R. Doc. 241.

      I.        Background

            Petitioners Tara Crosby, L.L.C. and Crosby Tugs, L.L.C. (collectively “Crosby”), filed this

   instant action on May 31, 2017, in the United States District Court pursuant to Rule 9(h) of the

   Federal Rules of Civil Procedure following an offshore naval incident. R. Doc. 1. The incident

   occurred on May 29, 2017, when the M/V Crosby Commander encountered severe weather and

   sank in the Eugene Island Block 159, approximately thirty (30) nautical miles off the coast of

   Louisiana. R. Doc. 1, p. 3.




MJSTAR: 00:11
      Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 2 of 9




       Claimants Robert Pitre (“Pitre”) and Joseph Hebert (“Herbert”) allege suffering injury

when the M/V Commander sunk but also allege that severe weather was not the sole cause of

injuries as Petitioners knew about the conditions and the size of the load the vessel was pulling,

and knowingly and negligently sent them into harm’s way anyway. R. Doc. 11, p. 8. More

specifically, Claimants Herbert and Pitre allege that, in the course and scope of their employment

as seamen for Crosby, and while attempting to tow an over-loaded barge, the M/V Crosby

Commander encountered previously forecasted rough weather with winds speeds reaching sixty-

five (65) miles per hour, which combined with the wave heights, caused the M/V Crosby

Commander to sink. R. Doc. 11, p. 10-11.

       While the four-man crew was able to evacuate the vessel and enter the water, Claimant

Herbert was thrown from one side of the wheel house to the other sustaining severe back and

bodily injuries; Claimant Pitre also sustained injuries to his back, neck, and body. R. Doc. 11, p.

11.

       While the discovery deadline in this case has lapsed, the District Judge issued an order

allowing for limited discovery on August 14, 2020. R. Doc. 215. In that order, the Court decided

that Crosby may propound written discovery and take depositions, if necessary, directed to the

issue of what medical expenses have been incurred and/or paid by Claimants and their attorneys.

Id. In addition, the Court permitted Crosby to take updated depositions of Claimants Robert Pitre

and Joseph Hebert, limited to matters that could not have been covered in their original depositions

to include depositions questions regarding Claimants’ current activities, their current physical and

mental condition, their medical condition and treatment (including surgeries) since the date of their

original depositions, any employment and/or efforts to obtain employment since their original


                                                 2
       Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 3 of 9




depositions, any intervening accidents or injuries, and the extent, if any, of their actual out-of-

pocket payments for medical treatment. Id.

            As to this instant motion, Claimants Pitre and Hebert contend that, in compliance with the

Court’s order, Crosby sent out notices of limited depositions for Pitre and Hebert to occur remotely

on April 1, 2021 via Zoom, but on March 29, 2021 Crosby without warning cancelled its notices

of deposition. R. Doc. 238-1. Thereafter, Crosby re-noticed the depositions to occur in-person on

April 14, 2021. Id. Pitre and Hebert contend that the deposition should proceed forth via Zoom as

the originally agreed upon method. Id. In support of this contention, Pitre and Hebert cite to the

Covid-19 pandemic and stating the risk of in-person depositions at the time outweigh the benefit.

Id.

            In opposition, Crosby states while it originally noticed the deposition remotely, it always

wanted the deposition to occur in-person. R Doc. 242. Crosby also states that its closer for

claimants to travel to New Orleans than to their counsel’s office; claimants will eventually have to

travel to New Orleans for trial; and their counsel have been vaccinated against Covid-19 (although

the status of claimants, claimants’ counsel, the court reporter, and any potential staff is concededly

unknown). Id. As such, Crosby requests the Court deny claimants’ motion and require the

deposition go forth in-person. Id.

      II.      Standard of Review

            Federal Rule of Civil Procedure (“Rule”) 30 governs depositions by oral examination. Fed.

R. Civ. Pro. 30. Among other things, Rule 30 provides “[t]he parties may stipulate--or the court

may on motion order—that a deposition be taken by telephone or other remote means. For the

purpose of this rule and Rules 28(a), 37(a)(2), and 37(b)(1).” Fed. R. Civ. P. 30 (a)(4).


                                                     3
     Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 4 of 9




       “The party seeking to take depositions by video-teleconferencing must establish a

legitimate reason for its motion.” Brown v. Carr, 253 F.R.D. 410, 412 (S.D. Tex. 2008) (citations

omitted). “Any party opposing such depositions has the burden to establish good cause as to why

they should not be conducted in such manner.” Brown v. Carr, 236 F.R.D. 311, 312 (S.D. Tex.

2006). “Generally, leave to take depositions by remote electronic means should be granted

liberally.” Brown, 253 F.R.D. at 412 (citing Jahr v. IU Int'l Corp., 109 F.R.D. 429, 431 (M.D.N.C.

1986) (addressing telephonic depositions) and Robertson v. Vandt, No. 1:03–cv–6070, 2007 WL

404896 (E.D. Cal. 2007) (granting request for a deposition by video-teleconference)

(unpublished)).

   III. Analysis

       In this situation the Court is once again asked to reevaluate whether or not it will require

in-person depositions. The Court, including undersigned, has before addressed this issue in light

of the Covid-19 Pandemic. See, e.g., Antares Mar. Pte Ltd. v. Bd. of Commissioners of Port of

New Orleans, No. CV 18-12145, 2020 WL 7022752 (Roby, M.J.) (E.D. La. Nov. 30, 2020); Ross

v. Dejarnetti, No. CV 18-11277, 2020 WL 7495555, at *4 (Roby, M.J.) (E.D. La. Dec. 21, 2020);

SAPS, LLC v. EZCare Clinic, Inc., No. CV 19-11229, 2020 WL 1923146, at *1 (Van Meerveld,

M.J.) (E.D. La. Apr. 21, 2020).

       Admittedly, when those decisions were rendered, a vaccine was yet to be distributed and

made widely available to all adult-Americans. The Court is now asked to address in-person

attendance at deposition in light of the fact that vaccines have been released to the general public

and that the current standing order at the Eastern District of Louisiana suspending civil and

criminal jury trials is set to expire on June 7, 2021. See COVID 19, General Order (21-4) available

at: http://www.laed.uscourts.gov/attorney-information/rules-and-orders/general-orders.
                                                 4
      Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 5 of 9




        Here, the Court is of the opinion that Crosby is asking a lot and going on little.

        First, these depositions are update depositions and by their very nature limited. There is

nothing inherently complex about these depositions nor any indication that these depositions are

too voluminous to manage through remote means.

        Second, while the vaccines may have some proven benefit, to say it completely safeguards

one of all risk is false. The fact remains that the vaccine does not comport 100% efficacy and post-

vaccination infections are common,1 and, should a person suffer from a compromised immune

system, the vaccine can have an even greater reduced efficacy.2 Moreover, in addition to

potentially still contracting the virus, the science is not clear whether people who are vaccinated

can transmit the virus to others.3

        The Court, here, makes no assumptions about the health status of those needed to conduct

the depositions as, for many, the choice to return to a “normal” society and/or not participate in

social distancing practices is a personal one. As is alluded to, the Court does not know the

vaccination status of claimants, their counsel, the court reporter, or any support staff. The Court

will not assume because counsel for Tetra and Crosby are vaccinated that this means that others

are as well. In fact, current empirical data suggest only 25.83% of Louisiana’s current population

is vaccinated.4 Nor will the Court require the others involved in this deposition give their



        1
               See      https://www.theatlantic.com/science/archive/2021/03/vaccine-breakthrough-cases/618330/;
https://www.washingtonpost.com/health/how-did-that-happen-catching-covid-19-even-after-being-
vaccinated/2021/04/23/a31983a6-a21b-11eb-a774-7b47ceb36ee8_story.html.
        2
                 See        https://abcnews.go.com/Health/covid-19-vaccines-offer-complete-protection-people-
compromised/story?id=77248931.
        3
          See https://www.healthline.com/health-news/if-youre-vaccinated-can-you-transmit-covid-19-what-we-
know#Vaccines-may-reduce-virus-infectiousness.
        4
            See https://data.news-leader.com/covid-19-vaccine-tracker/louisiana/22/.
                                                          5
        Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 6 of 9




vaccination status or auto-immune status and questions potential HIPAA implications of requiring

such.

         In addition, the Court makes reference to the concept of social distancing and social pods

or groups. While counsel for Crosby states that they can safely socially distance in one deposition

room, the Court is not as sure. Since the beginning of this pandemic, the CDC has urged the

American people to avoid close interactions with those outside their core pod, especially those

larger group interactions. In adhering to this guidance, it is then logical for the Court then to assume

that two or three groups of people in smaller numbers in separate rooms would be safer than

requiring all the people necessary for this deposition in one single room.

         Next, the Court addresses the fact that jury trials are set to resume June 7, 2021. The Court

first notes, the standing General Order suspending jury trials in this district has been amended

numerous times to further push back the dates in accordance with newer CDC guidance, scientific

data, and empirical information. Moreover, while it may be true the Court is currently acting under

the assumption that jury trials are to resume within the next two months, the fact of the matter

remains that they have yet to actually begin. In this case, the depositions are currently set for May

5, 2021. R. Doc. 238-2. That is more than one month before the suspension of jury trials is set to

expire. The Court, therefore, finds this argument as presented by Crosby of no great import.

         The Court notes in its research on the matter where no other courts have yet begun to

require deponents attend deposition in-person despite the release of vaccinations. See, e.g., U.S. v.

Berglund, No. 20CR00200SRNTNL, 2021 WL 1589548, at *2 (D. Minn. Apr. 23, 2021) (noting

deposition could be taken by remote video means even though vaccination rates increasing where

some deponent refuse to travel until vaccine fully administered and other refused the vaccine—

also noting age and risks associated where one deponent was elderly and another lived with his
                                                   6
      Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 7 of 9




elderly father); Novello v. Progressive Express Ins. Co., No. 8:19-CV-1618-KKM-JSS, 2021 WL

1597937, at *1 (M.D. Fla. Apr. 23, 2021) (granting motion for witnesses to testify by video means

during jury trial). While districts differ based on regional differences, variants, and possibilities

for a surge, the consensus remains that forcing someone to attend an in-person proceeding who

feels it would be unsafe for their health when remotely means are just as efficient and practical is

quite unnecessary.5

        Finally, the Court notes that by agreement counsel had previously agreed to conduct these

depositions by remote means via Zoom. The Court will not allow Petitioners to now renege on its

earlier agreement considering the totality of circumstances aforementioned.

        Still, to alleviate any concerns that opposing counsel may have in conducting remote

depositions, the Court institutes the following protocol:

    1. The applicable Federal Rules of Civil Procedure and Eastern District of Louisiana Local

        Rules shall be followed at all times.

    2. The court reporter for the deposition conducted via video conference shall administer the

        oath or affirmation to the deponent remotely and transcribe the deposition testimony

        remotely.

    3. No other attendees other than the parties to the subject lawsuit, their representative counsel,

        and counsel for the witness, shall be allowed to participate in the video conference

        deposition without prior consent of all counsel. This includes appearing individually within

        the video conference platform and/or being present within the room where the attendee is

        viewing the videoconference deposition.


        5
         The Court further notes that the Parish of Orleans in particular has been quite strict in the easing of any
Covid-19 guidelines.
                                                        7
       Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 8 of 9




      4. No participant in the deposition may utilize the “chat” function (or similar private

         communication function) of the video-conference platform, except to facilitate the sharing

         of documents during the deposition. In no event shall the “chat” function be used for any

         counsel to communicate directly with the witness.

      5. At no time during the deposition shall any counsel text, message, email, or transmit any

         messages to the witness(es) in order to help respond to any and all questions.

      6. Before the witness is sworn, all cellphones shall be placed in the silent mode. All parties

         and counsel will disable notifications on their devices to avoid disruption of the audio and

         video stream during the deposition.

      7. The witness and all counsel or parties appearing on the record shall state their appearances

         clearly for the record, and they shall not disable their cameras during the deposition unless

         there is a break.

      8. All documents or other exhibits, except those to be used for impeachment, shall be shared

         with all counsel no later than ten (10) days prior to the deposition and said documents shall

         be bate-stamped, marked as exhibits, or both. No later than five (5) business days prior to

         the deposition all documents shall be provided to the court reporting service. Those

         documents or other exhibits used for impeachment must be shared with all participants

         when introduced on the record via the share screen, or similar feature on the platform and

         attached as an exhibit to the deposition.

Antares, 2020 WL 7022752, at *5 (citing Ross v. Dejarnetti (2:18-cv-11277-NJB-KWR), July 8,

2020 Minute Entry and Order (R. Doc. 64)).

IV.      Conclusion

         Accordingly,
                                                     8
    Case 2:17-cv-05391-BWA-KWR Document 246 Filed 04/28/21 Page 9 of 9




     IT IS ORDERED that Claimants’ Motion to Quash In-Person Depositions (R. Doc.

238) is GRANTED.

                                  New Orleans, Louisiana, this 29th day of April 2021.




                                             KAREN WELLS ROBY
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                        9
